Citation Nr: 1725442	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  08-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increases in the (30 percent prior to January 25, 2012, and 70 percent from that date) ratings assigned for a psychiatric disability.

2.  Entitlement to increases in the (10 percent prior to February 11, 2012, and 20 percent from that date) ratings assigned for low back strain 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to April 2005. These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 and February 2016, these matters were remanded for additional development.  A June 2014 rating decision awarded a 70 percent rating for the psychiatric disability, effective January 25, 2012, and a 20 percent rating for the low back strain, effective February 11, 2012.  Those increases did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claims for increased ratings have remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

In June 2017, the Board received notice that the Veteran died in June 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. §  3.1010(b). 


ORDER

The appeal is dismissed.


		
	                                              GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


